PER CURIAM.
[1] This is an appeal from an interlocutory decree finding that claims 9, 10, 11, and 12 of patent No. 1,035,610, granted to appellee on August 13, 1912, for an automobile bumper, are valid and infringed, enjoining appellant from further infringement thereof, and referring the case to a master for an accounting of profits and damages. On' the grounds stated by Judge Geiger at the trial, we concur in the findings of fact that the claims in suit are valid and infringed.
[2] Appellant, assigning error on the court’s action in striking out a portion of its answer, which denies appellee’s right to an accounting of damage’s in addition to profits, has argued at great length that the statute which authorizes an assessment of damages in an equity suit upon a patent is violative of the' Seventh Amendment to the Constitution of the United States. It suffices to say that this appeal is under section 7 of the Court of Appeals Act, section 129 of the Judicial Code (Act March 3, 1911, c. 231, 36 Stat. 1134 [Comp. St. 1913, § 1121]), giving us appellate jurisdiction over interlocutory decrees of injunction, and that at this time no question can be considered concerning the rightfulness of any final accounting decree which may hereafter be rendered.
The interlocutory injunctional decree is affirmed.